DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shaun N. Sluman (63,265) on 7/19/2021.

The application has been amended as follows: 

8.	(Currently Amended) A system, comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving, from a server, a request to initiate interception; and
in response to receiving the request to initiate interception:
causing a User Plane Function (UPF) to forward user plane data associated with a data flow to the server via multiple data streams by transmitting, to the UPF, an instruction to forward the user plane data to the server; and
transmitting, to the server, control plane data associated with the data flow; and
transmitting, to the server data

16.-20.	(Canceled) 

Allowable Subject Matter
Claims 1-8, 10-15 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “a method performed by a Session Management Function (SMF), the method comprising: selecting a User Plane Function (UPF) to transfer user plane data in a data flow between a User Equipment (UE) and a Data Network (DN); receiving, from an interception server, a request to initiate interception; in response to receiving the request: causing the UPF to forward the user plane data to the interception server via multiple first Transfer Control Protocol (TCP) streams by transmitting, to the UPF, an instruction to forward the user plane data to the interception server; transmitting, to the interception server, control plane data associated with the data flow via a second TCP stream; and transmitting, to the interception server, a key indicating how the user plane data can be reassembled from the multiple first TCP streams“ as recited in claim 1, or “a system, comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving, from a server, a request to initiate interception; and
in response to receiving the request to initiate interception: causing a User Plane Function (UPF) to forward user plane data associated with a data flow to the server via multiple data streams by transmitting, to the UPF, an instruction to forward the user plane data to the server; and
transmitting, to the server, control plane data associated with the data flow; and transmitting, to the server, a key instructing how the user plane data can be reassembled from the multiple data streams” as recited in claim 8. Listed below are the closet arts found:

TS 33.127 – discloses a method performed by a Session Management Function (SMF) (Figure 6.2-2, Figure 6.2-4, SMF, AMF), the method comprising:
	 selecting (p.8, ll.19-21, Triggering: The action taken by a dedicated function (Triggering Function) to provide another dedicated function (Triggered POI), that Provisioning could not directly be applied to, with information that identifies the specific target communication to be intercepted.; p.26, ll.30-34, The UPF that handles the user plane data shall include a CC-POI that has have the capability to duplicate the user plane packets from the PDU sessions based on the interception rules received from the SMF.; p.27, ll.14-16, When interception of communication contents is required, the CC-TF present in the SMF sends a trigger to the CC-POI present in the UPF over the LI_T3 interface which can be based on N4 functionalities (between SMF and UPF) with LI specific security measures applied.; Hence SMF selects UPF by sending interception rules or a trigger to UPF) a User Plane Function (UPF) (Figure 6.2-2, Figure 6.2-4, UPF) to transfer (p.27, ll.5-7, To enable the interception of the target's user plane packets (e.g. when the warrant requires the interception of communication contents), the CC-TF present in the SMF is also considered to be provisioned with the intercept data.) user plane data (Figure 6.2-2, data in network user plane, p.26, ll.30-34, user plane data, user plane packets) in a data flow (Figure 6.2-2, flow of data in network user plane) between a User Equipment (UE) (Figure 6.2-2, Target UE) and a Data Network (DN) (Figure 6.2-2, DN);
	 receiving (p.8, ll.27-28, xIRI: The intercept related information as forwarded from the Point Of Interception (over the LI_X2) interface to the Mediation and Delivery Function 2.; p.12, ll.19-21, - IRI-POI delivers xIRI to the MDF2. - CC-POI delivers xCC to the MDF3. Both IRI-POIs and CC-POIs are either directly provisioned or triggered (see clause 5.3.2.2).; p.27, l.5, The LIPF present in the ADMF provisions IRI-POI (present in the SMF), MDF2 and MDF3 over the LI_X1 ADMF, MDF), a request (p.8, ll.27-28, p.27, l.5, provisioning of IRI-POI) to initiate interception (p.8, ll.27-28, interception);
	 in response to receiving (p.27, l.5, The LIPF present in the ADMF provisions IRI-POI (present in the SMF), MDF2 and MDF3 over the LI_X1 interfaces.) the request (p.8, ll.27-28, p.27, l.5, provisioning of IRI-POI):
	 causing (p.26, ll.30-34, The UPF that handles the user plane data shall include a CC-POI that has have the capability to duplicate the user plane packets from the PDU sessions based on the interception rules received from the SMF.; p.27, ll.14-16, When interception of communication contents is required, the CC-TF present in the SMF sends a trigger to the CC-POI present in the UPF over the LI_T3 interface which can be based on N4 functionalities (between SMF and UPF) with LI specific security measures applied.) the UPF (Figure 6.2-2, Figure 6.2-4, UPF) to forward (p.28, ll.8-9, The CC-POI present in the UPF generates the xCC from the user plane packets, and delivers the xCC (that includes the correlation number and the target identity) to the MDF3. The MDF3 delivers the CC to the LEMF over LI_HI3.) the user plane data (Figure 6.2-2, data in network user plane, p.26, ll.30-34, user plane data, user plane packets, p.28, ll.8-9, use plane packets of xCC) to the interception server (Figure 6.2-2, Figure 6.2-4, ADMF, MDF) by transmitting (p.8, ll.19-21, Triggering: The action taken by a dedicated function (Triggering Function) to provide another dedicated function (Triggered POI), that Provisioning could not directly be applied to, with information that identifies the specific target communication to be intercepted.; p.27, ll.14-16, When interception of communication contents is required, the CC-TF present in the SMF sends a trigger to the CC-POI present in the UPF over the LI_T3 interface which can be based on N4 functionalities (between SMF and UPF) with LI specific security measures applied.; Hence SMF transmits a trigger to UPF to forward data in network user plane, use plane packets of xCC), to the UPF (Figure 6.2-2, Figure 6.2-4, UPF), an content of communication as forwarded from the Point Of Interception (over the LI_X3) interface to the Mediation and Delivery Function 3.; p.12, ll.19-21, - IRI-POI delivers xIRI to the MDF2. - CC-POI delivers xCC to the MDF3. Both IRI-POIs and CC-POIs are either directly provisioned or triggered (see clause 5.3.2.2).; p.27, ll.14-16, When interception of communication contents is required, the CC-TF present in the SMF sends a trigger to the CC-POI present in the UPF) the user plane data  (Figure 6.2-2, data in network user plane, p.8, ll.25-26, p.12, ll.19-21, p.28, ll.8-9, use plane packets of xCC, p.26, ll.30-34, user plane data, user plane packets) to the interception server (Figure 6.2-2, Figure 6.2-4, ADMF, MDF); and
	 transmitting (p.23, ll.7-8, The AMF shall have LI capabilities to generate the target UE's network access, registration and connection management related xIRI.; p.24, ll.7-9, The IRI-POI present in the AMF detects the target UE's access and mobility related functions (network access, registration and connection management), generates and delivers the xIRI to the MDF2 over LI_X2. The MDF2 delivers the IRI messages as part of the Interception Product to the LEMF over LI_HI2.; p.26, ll.30-34, The SMF that handles control plane actions (e.g. establishing, modifying, deleting) for the PDU sessions shall include an IRI-POI that has the LI capability to generate the related xIRI. p.27, ll.10-13, The IRI-POI present in the SMF detects the PDU session establishment, modification, and deletion related events, generates and delivers the related xIRI to the MDF2 over LI_X2. The MDF2 delivers the IRI messages to the LEMF over LI_HI2.), to the interception server (Figure 6.2-2, Figure 6.2-4, ADMF, MDF), control plane data (p.24, ll.7-9, xIRI related to UE's access and mobility related functions (network access, registration and connection management), p.27, ll.10-13, xIRI related to the PDU session establishment, modification, and deletion related events) associated with the data flow (Figure 6.2-2, flow of data in network user plane) as required by claim 1.


TS 33.128  – discloses the user plane data (p.13, ll.24-30, xCC data) is forwarded (p.13, ll.24-30, The POI sending xCC data over the LI_X3 interface shall set the PDU type field in the xCC data to “X3 PDU”… In scenarios where it may not be possible to achieve the necessary LI data rates based on the default profile, alternative profiles may be considered (e.g. based on UDP, multi path TCP or other protocols).) via multiple first Transfer Control Protocol (TCP) streams (p.13, ll.24-30, streams of multi path TCP); and the control plane data (p.13, pp.18-20, xIRI message) is transmitted via TLS transport profile of ETSI TS 103 221-2 clause 6 (p.13, pp.18-20, The POI sending xIRI messages over the LI_X2 interface shall set the PDU type field within the xIRI messages to “X2 PDU”. (see ETSI TS 103 221-2 [8] clause 5.1). The TLS transport profile (see ETSI TS 103 221-2 [8] clause 6) shall be supported and used by default.), 
wherein the interception server (p.10, Figure, MDF3) is a receiver of the multiple first TCP streams  (p.13, ll.24-30, The POI sending xCC data over the LI_X3 interface shall set the PDU In scenarios where it may not be possible to achieve the necessary LI data rates based on the default profile, alternative profiles may be considered (e.g. based on UDP, multi path TCP or other protocols).) as required by claim 1. 
However, TS 33.128 do not explicitly disclose TLS transport profile of ETSI TS 103 221-2 clause 6 comprises a second TCP stream; and transmitting, to the receiver of the multiple first TCP streams, a key indicating how the user plane data can be reassembled from the multiple first TCP streams as required by claim 1.  TS 33.128 does not disclose “receiving, from a server, a request to initiate interception; and in response to receiving the request to initiate interception: causing a User Plane Function (UPF) to forward user plane data associated with a data flow to the server via multiple data streams by transmitting, to the UPF, an instruction to forward the user plane data to the server; and transmitting, to the server, control plane data associated with the data flow; and transmitting, to the server, a key instructing how the user plane data can be reassembled from the multiple data streams” as recited in claim 8.

TS 103.221-2  – discloses the TLS transport profile of ETSI TS 103 221-2 clause 6 comprises a second TCP stream (p.19, 6.2 TLS Transport Profile, 6.2.1 General, If using this profile to send X2/X3 PDUs to the MF, the POI opens a TLS over TCP connection.) as required by claim 1.
However, TS 103.221-2 do not disclose transmitting, to the receiver of the multiple first TCP streams, a key indicating how the user plane data can be reassembled from the multiple first TCP streams, as required by claim 1. TS 103.221-2 does not disclose “receiving, from a server, a request to initiate interception; and in response to receiving the request to initiate interception: causing a User Plane Function (UPF) to forward user plane data associated with a data flow to the server via multiple data streams by transmitting, to the UPF, an instruction to forward the user plane data to the server; and transmitting, to the server, control plane data 

Seetharaman et al. (US 20180205763 A1, hereafter Seetharaman) – discloses using multi-path TCP with lawful interception ([0002]). 
However, Seetharaman do not disclose transmitting, to the receiver of the multiple first TCP streams, a key indicating how the user plane data can be reassembled from the multiple first TCP streams, as required by claim 1. TS 103.221-2 does not disclose “receiving, from a server, a request to initiate interception; and in response to receiving the request to initiate interception: causing a User Plane Function (UPF) to forward user plane data associated with a data flow to the server via multiple data streams by transmitting, to the UPF, an instruction to forward the user plane data to the server; and transmitting, to the server, control plane data associated with the data flow; and transmitting, to the server, a key instructing how the user plane data can be reassembled from the multiple data streams” as recited in claim 8.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOO JEONG/
Primary Examiner, Art Unit 2473
7/19/2021